Simmons, C. J.
"Where a defendant, in his answer to a petition filed in orderly and distinct paragraphs as required by statute, denies only" the facts alleged in two paragraphs of the petition and does not undertake to deny other allegations in the petition which are entirely inconsistent with the truth of the denial set up in the answer, and the plaintiff moves to strike the answer on this ground, it is not error for the court to strike ■the answer after giving the defendant ample opportunity to amend the same. Judgment affirmed.

All the Justices concurring.